Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
35 U.S.C. 103 (Obviousness)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51-62 are rejected under 35 U.S.C. 103 as being unpatentable over Murthy et al. (WO 2006/047872 of record) in view of Scott et al. (WO 03/093462 of record) and further in view of Bruggermann et al.: ("Bacteriophages Infecting Propionibacterium acnes", BIOMEDRESEARCH INTERNATIONAL, vol. 1, no. 2, 1 January 2013 (2013-01-01), pages 3-10, of record).
Murthy discloses a bacteriophage composition and a method of making bacteriophage compositions. The method for producing an antibacterial composition involves adsorbing an aqueous solution of one or more bacteriophages, or one or more phage components, onto a matrix to produce a composition, and drying the composition to produce the antibacterial composition. An antibacterial composition comprising one or more strain of bacteriophage, or one or more phage component, adsorbed onto a matrix is also provided. The antibacterial composition, or the encapsulated antibacterial composition, may be used within a cream, lotion or gel, be admixed with a pharmaceutical carrier and administered topically, orally, nasally, used as a powdered inhalant, or the antibacterial composition or encapsulated antibacterial composition, may be added to a feed for animal, aquatic or avian uses (abstract). The bacterial targets include Escherichia coli, Salmonella, Listeria, Chlamydia, Shigella, for example (paragraph 0041). The matrix is capable of adsorbing the bacteriophage onto its surface and releasing the bacteriophages. The bacteriophage can be covalently attached to the matrix in which case the matrix is comprised of micron sized, or nanosized particles, from about 0.1 nm to about 10nm (paragraph 0043). The matrix particles can be skim milk powder, soya protein powder, whey protein powder, albumin powder, casein, gelatin, for example (paragraph 0044), which are biodegradable materials. The particles can be encapsulated with fatty acids (paragraph 0022), which have carboxyl groups. Embodiments comprising bacteriophage and phage components and combinations thereof are disclosed (paragraph 0066), thereby indicating multiple bacteriophages can be included on a support. The antibacterial composition can comprise one or more strain of bacteriophage (paragraph 0076). The particles can be coated with a controlled release or time release agent so that the bacteriophages are released at different times or rates within the appropriate environment (paragraph 0074). The particles can be used in a variety of applications, including human, veterinary, and agricultural application, including plants and trees (paragraph 0075). Murthy teaches that by the term "matrix", it is meant any suitable solid matrix that is either soluble in water, ingestible by a mammal, or suitable for use with lotions, lubricants, creams or gels. (Thus Murthy teaches use of the composition on intact skin). Additionally, the matrix may be non-water-soluble, provided that any absorbed phages are able to be released, either directly or indirectly (i.e. does not interfere with phage infection of bacteria), from the matrix. The matrix may be capable of adsorbing the bacteriophage, or phage components, onto its surface and releasing the bacteriophages, or phage components, either directly or indirectly, in an appropriate environment. If the bacteriophages are associated with the matrix in a more substantive manner, or if the bacteriophage are covalently attached to the matrix, for example using the method of WO 03/093462 (which is incorporated herein by reference), then it is preferred that the matrix be comprised of micron sized, or nano-sized particles, for example from about 0.1 nm to about 100 micrometer, or any size there between, see [0045]. 
The reference also discloses that alternatively, the antibacterial composition may comprise bacteriophages, or phage components that are chemically bonded, or covalently attached to a substrate, for example as generally described in WO 03/093462 (Scott Hugh et al, incorporated herein by reference in its entirety). The substrates for chemical bonding of bacteriophages, or phage components, may include, but are not limited to polymers, nylon, plastics, microbeads, and biological substances. Preferably, the substrate be comprised of micron sized, or nano-sized particles, for example from about 0.1 nm to about 100 microns, or any size there between, see   [0050].  
While Murthy does not exemplify the covalently bond bacteriophage. Scott as discussed below teaches covalently bonded bacteriophage to be applied to wound treatment.
Scott discloses the use of beads (examples and claim 26) on which bacteriophages were covalently immobilized for treating (antibiotic-resistant) bacterial infections. The art relates to treatment of wounds and the immobilized bacteriophages clearly have an antibacterial activity, it is considered implicit that the treatment of a wound comprises the topical treatment of a bacterial infection. Scott discloses immobilizing and stabilizing viruses including bacteriophages on a solid substrate, for use as a bactericide or bacteriostatic agent (page 1, lines 1-7). The substrate can be nylon with amino or carboxyl surface groups, polymers, cellulose, polystyrene, plastics, micro beads including magnetic particles, or other biological substances suitable for therapy (page 5, lines 1-4). Examples of bacteriophage are salmonella, E coli, staphylococcus, or pseudomonas bacteriophage (page 4, lines 13-16). The bacteriophage are immobilized to the substrate via a covalent bond (page 5, lines 15-19). The bacteriophage maybe immobilized on a substrate such as a micro bead suspension, which can be ingested or administered by inhalation or injection (page 9, lines 7-36). Since the art teaches inhalation of the composition, it is implicit that the composition will come into contact with the skin of an individual.
It would have been obvious to one of ordinary skill to have utilized the covalently bonded bacteriophage as taught by Scott and referenced by Murthy into the wound treating composition of Murthy. One of ordinary skill would have been motivated to do so because Murthy teaches that if the bacteriophages are associated with the matrix in a more substantive manner, or if the bacteriophage are covalently attached to the matrix, for example using the method of WO 03/093462 (which is incorporated herein by reference), then it is preferred that the matrix be comprised of micron sized, or nano-sized particles, for example from about 0.1 nm to about 100 microns, or any size there between, see [0045]. Since Murthy also teaches that alternatively, the antibacterial composition may comprise bacteriophages, or phage components that are chemically bonded, or covalently attached to a substrate, for example, but not wishing to be limiting, as generally described in WO 03/093462 (Hugh et al, incorporated herein by reference in its entirety (this reference has also been referred to as Scott et al.)), it would have been obvious to one of ordinary skill to have utilized covalently bonded bacteriophage as taught by Scott in order to treat wound or intact skin.
Bruggermann et al. teaches use of bacteriophages in the treatment of acne. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized bacteriophage taught by Murthy and Scott to treat acne or (skin pore) motivated by the teachings of Bruggermann et al. Since Bruggermann teaches treatment of acne, one would expect skin pores to be treated as a result too. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SNIGDHA MAEWALL/           Primary Examiner, Art Unit 1612